Citation Nr: 0727638	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the character of discharge for the period from 
January 6, 1987 to April 13, 1990 is a bar to entitlement to 
VA compensation and pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



REMAND

The appellant served on active duty from January 6, 1987 to 
April 13, 1990, when he was discharged under conditions other 
than honorable.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The record shows that the appellant claimed service 
connection for a disability of the right hand in January 
2003.  In order to be eligible for benefits, it must be 
determined if his discharge from service is a bar to VA 
benefits.  The appellant's DD Form 214 shows that he was 
discharged under other than honorable conditions.  

The RO requested service medical records from the NPRC in 
February 2003.  In April 2003, the NPRC responded that the 
records had been charged to the Marine Corps Headquarters on 
January 16, 2003 and had not yet been returned.  The RO 
contacted the Marine Corps Headquarters in July 2003 and was 
informed by that organization in August 2003 that the Defense 
Personnel Record Imaging System (DPRIS) was negative for the 
veteran.  In September 2003, the NPRC indicated that the 
records to verify the veteran's service and the facts and 
circumstances surrounding his discharge had been charged out 
on January 16, 2003 and had not yet been returned.  

Under 38 C.F.R. § 3.159(c)(2), when relevant records are in 
the possession of a Federal department or agency, VA "will 
make as many requests as are necessary to obtain them. " 
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.

Here the appellant's records clearly exist and were sent to 
the Marine Corps Headquarters.  Although the records had not 
been imaged in DPRIS, that fact does not necessarily mean 
that the records do not exist.  Although the custodian of the 
records did not have them at the time of the requests, they 
may now have been returned to the records custodian from the 
Marine Corp Headquarters.  Another attempt to locate the 
appellant's records should be made.  The determination that 
the records were unavailable was made in December 2003, less 
than one year after the records had been loaned to the Marine 
Corp Headquarters.

Accordingly, the case is REMANDED for the following action:

1.  Make further efforts to obtain all of 
the appellant's service medical records 
and his service personnel records by 
contacting all appropriate sources, 
starting again with the NPRC, and 
following up with the Marine Corps 
Headquarters, the DPRIS, the Board of 
Correction of Naval Records (BCMR), or 
other appropriate sources.  All attempts 
to obtain the records should be 
documented in the claims file.  If it is 
determined that the records do not exist 
or that further attempts to obtain the 
records would be futile, this 
determination, and the basis for it, 
should be documented in the claims 
folder.

2.  Thereafter, readjudicate the claim.  
If any benefit remains denied, issue the 
appellant and his representative a 
supplemental statement of the case and 
allow sufficient time for a response.  
Then the case should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



